Citation Nr: 0700973	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part, continued a 20 
percent evaluation for internal derangement of the right knee 
with evidence of torn cruciate ligaments, moderate.  

An October 2003 rating decision granted service connection 
for degenerative joint disease of the right knee, and 
assigned a 10 percent evaluation, effective in January 2002.  
A September 2006 rating decision then granted an increased 
evaluation of 20 percent for degenerative joint disease in 
the right knee with limitation of extension, effective in 
January 2002.  

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the Providence, Rhode 
Island RO, which has certified the case for appellate review.  

In December 2005 the Board granted a motion to advance this 
case on its docket.  

In February 2006 the Board remanded the claim for further 
development.  The February 2006 Board decision also remanded 
claims of entitlement to service connection for prostate 
cancer residuals and entitlement to an initial compensable 
evaluation for erectile dysfunction for issuance of a 
statement of the case (SOC) in compliance with Manlincon v. 
West, 12 Vet. App. 238 (1999).  

An SOC regarding entitlement to service connection for 
prostate cancer residuals and entitlement to an initial 
compensable evaluation for erectile dysfunction was issued to 
the veteran in March 2006, and he was provided notice of the 
need to submit a timely Form 9 (substantive appeal) in order 
to perfect his appeal.  The record reflects that the veteran 
has not submitted a substantive appeal in regard to these 
issues, and they have not been certified as being on appeal.  
Therefore, the issues of entitlement to service connection 
for prostate cancer residuals and entitlement to an initial 
compensable evaluation for erectile dysfunction are not in 
appellate status.  38 C.F.R. § 20.200 (2006) (appeal consists 
of a timely filed notice of disagreement and, after issuance 
of a statement of the case, a substantive appeal).  

In an April 2006 statement, the veteran's representative 
indicated that he was submitting evidence to support service 
connection for a psychiatric condition and entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU).  The February 2006 Board 
decision denied entitlement to service connection for a 
psychiatric disability, claimed as secondary to the veteran's 
service connected right knee disability.  However, the April 
2006 request to reopen the claim of entitlement to service 
connection for a psychiatric condition, and the claim of 
entitlement to TDIU have not been adjudicated, and are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59.  

In the February 2006 remand, the Board asked that the veteran 
be afforded a VA examination to evaluate the current severity 
of his right knee disability.  The examiner was specifically 
asked to determine whether the right knee disability was 
manifested by weakened movement, excess fatigability, 
incoordination or pain, and noted that these determinations 
should be expressed in terms of additional range-of-motion 
loss due to any weakened movement, excess fatigability, or 
incoordination.  The remand directive further noted that the 
requested information was needed to evaluate the veteran's 
disability.  

The veteran underwent VA examination in August 2006.  He 
expressed subjective complaints of pain described as 3-4 out 
of 10 on a 0 to 10 scale, weakness, stiffness, and 
fatigability.  While these subjective complaints were noted 
in the veteran's history, the examiner made no objective 
findings regarding weakened movement, excess fatigability, or 
incoordination.  The examiner did note that the veteran had 
pain and limited range of motion on the right after 
performing 20 knee kicks, however, the examiner failed to 
describe any additional range of motion loss as requested in 
the February 2006 remand.  

At an April 2004 private psychiatric evaluation, the veteran 
stated that he was collecting Social Security Income (SSI) 
due to being deemed unable to function in a workplace 
setting.  However, records related to a disability claim with 
the Social Security Administration (SSA) have not been 
associated with the claims file.  These records are 
potentially pertinent to the claim on appeal.  VA is required 
to obtain the SSA records prior to deciding the veteran's 
claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including SSA records, of which it is put 
on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration any decisions regarding 
disability benefits and the medical 
records relied upon in those decisions.  

2. Return the claims file to the examiner 
who conducted the August 2006 VA 
examination.  The examiner should review 
the report of examination and the claims 
file, and provide an opinion as to 
whether the veteran's right knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain.  Such inquiry 
should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of additional range of 
motion loss.  

If the examiner is unable to answer this 
question, the veteran should be afforded 
an examination to obtain the necessary 
information.

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

3.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


